       Case 2:20-cv-01797-SPL Document 65 Filed 02/24/21 Page 1 of 7




 1
 2
 3
 4                            UNITED STATE DISTRICT COURT
 5                                   DISTRICT OF ARIZONA
 6   Daniel Borteanu, Individually and on Behalf       No. CV-20-01797-PHX-SPL
     of All Others Similarly Situated,
 7                                                     No. CV-20-01819-PHX-DLR (cons.)
                             Plaintiff,                No. CV-20-02123-PHX-JJT (cons.)
 8                                                     No. CV-20-02168-PHX-DLR (cons.)
            vs.                                        No. CV-20-02237-PHX-DLR (cons.)
 9                                                     No. CV-20-02374-PHX-DWL (cons.)
10   Nikola Corporation, et al.,                       JOINT STIPULATION TO STAY
                                                       ACTION DURING PENDENCY OF
11                           Defendants.               THE WRIT OF MANDAMUS
12
13
14          Lead Plaintiff Angelo Baio (“Lead Plaintiff” or “Baio”), Defendants Nikola
15   Corporation, Trevor R. Milton, Steve Girsky, Steve Shindler, Mark A. Russell, and Kim J.
16   Brady (collectively, “Defendants,”), and George Mersho, Vincent (Vi Kinh) Chau, and
17   Stanley Karcynski (the “Nikola Investor Group” together with Lead Plaintiff and
18   Defendants, the “Parties”), hereby submit this joint stipulation to stay the above-captioned
19   action (the “Action”) during the pendency of the petition for writ of mandamus in Mersho,
20   et al. v. United States District Court for the District of Arizona, Phoenix, 20-73819 (9th
21   Cir.) (the “Mandamus Petition”).
22                                           RECITALS
23          WHEREAS, on December 15, 2020, the Court issued an Order consolidating
24   several related actions, with this matter as the lead case, appointing Baio as Lead Plaintiff,
25   and approving Lead Plaintiff’s selection of Lead and Liaison Counsel (“Lead Plaintiff
26   Order”) (Doc. 50);
27
28
                                                 -1-
       Case 2:20-cv-01797-SPL Document 65 Filed 02/24/21 Page 2 of 7




 1          WHEREAS, on December 23, 2021, lead plaintiff movant Mahjabin Dinyarian
 2   (“Dinyarian”) filed a motion for reconsideration of the Lead Plaintiff Order (Doc. 51),
 3   which Baio opposed on January 13, 2021 (Doc. 56);
 4          WHEREAS, on December 30, 2020, the Nikola Investor Group filed the
 5   Mandamus Petition with the Ninth Circuit seeking a writ of mandamus that: (1) vacates the
 6   Lead Plaintiff Order, (2) directs the Court to appoint the Nikola Investor Group as lead
 7   plaintiff, and (3) clarifies that groups are explicitly permitted to serve as lead plaintiff under
 8   the Private Securities Litigation Reform Act of 1995, as long as they satisfy the adequacy
 9   and typicality requirements of Fed. R. Civ. P. 23;
10          WHEREAS, on January 20, 2021, the Parties filed the Stipulation Regarding
11   Scheduling for Filing Operative Complaint and Related Motions (Doc. 57), which the
12   Court Ordered, as modified, on January 28, 2021 (the “Scheduling Order”) (Doc. 58).
13   According to the Scheduling Order, Lead Plaintiff has until March 15, 2021 to file an
14   amended consolidated complaint, Defendants have until April 29, 2021 to file an answer
15   or otherwise respond pursuant to Fed. R. Civ. P. 12. Id. If Defendants filed a motion to
16   dismiss the amended consolidated complaint, Lead Plaintiff has until June 1, 2021 to file a
17   responsive memorandum and Defendants have until July 1, 2021 to file a reply. Id.
18          WHEREAS, on February 11, 2021, the Ninth Circuit entered a schedule providing
19   fourteen (14) days for the real parties in interest, including Baio, Defendants, and this Court
20   (at its own election), to file an answer to the Mandamus Petition and the Nikola Investor
21   Group seven (7) days to reply to any answer. Id. The Ninth Circuit’s order was filed in the
22   Action. (Doc. 62).
23          WHEREAS, on February 18, 2021, the Ninth Circuit docketed a notice that the
24   Mandamus Petition is being considered for the upcoming June 2021 oral argument calendar
25   in San Francisco;
26          WHEREAS, in response to the pendency of the Mandamus Petition, on February
27   18, 2021, the Court denied Dinyarian’s motion for reconsideration of the Lead Plaintiff
28
                                                   -2-
       Case 2:20-cv-01797-SPL Document 65 Filed 02/24/21 Page 3 of 7




 1   Order as moot “due to the pending results of the Petition for Writ of Mandamus before the
 2   Ninth Circuit.” (Doc. 63);
 3          WHEREAS, on February 19, 2021, the Nikola Investor Group filed a motion to
 4   stay proceedings pending the disposition of the Mandamus Petition (Doc. 64); and
 5          WHEREAS, the Parties agree for the purpose of ensuring that the putative class
 6   action proceeds in an efficient and orderly manner and to promote judicial economy, the
 7   Action should be stayed during the pendency of the Mandamus Petition;
 8          IT IS THEREFORE STIPULATED AND AGREED, by and between the Parties,
 9   by and through their undersigned counsel and subject to the approval of this Court, that:
10          1.     The Action is stayed during the pendency of the Mandamus Petition. The
11   deadlines entered in the Scheduling Order are vacated.
12          2.     If the Ninth Circuit denies to issue a writ of mandamus in response to the
13   Mandamus Petition, within twenty-one (21) days after entry of the Ninth Circuit’s order of
14   denial, Lead Plaintiff will file an amended consolidated complaint. Defendants shall have
15   forty-five (45) days from the filing of an amended consolidated complaint to file an answer
16   to the amended consolidated complaint or otherwise respond as provided by Fed. R. Civ.
17   P. 12. If Defendants file a motion to dismiss the amended consolidated complaint, Lead
18   Plaintiff shall have thirty (30) days to file a responsive memorandum, and Defendants shall
19   have thirty (30) days to file a reply.
20          3.     If the Ninth Circuit issues a writ of mandamus, the parties to this Action will
21   meet and confer within fourteen (14) days after the Court vacates the Lead Plaintiff Order
22   or otherwise appoints a different lead plaintiff and propose a schedule for the Court’s
23   consideration.
24          4.     This Stipulation is entered without prejudice to any party seeking any interim
25   relief, and the parties reserve all of their respective rights. The Parties do not waive their
26   rights to seek from each other or the Court additional adjournments or extensions of the
27   above deadlines.
28
                                                 -3-
       Case 2:20-cv-01797-SPL Document 65 Filed 02/24/21 Page 4 of 7




 1          5.     This Stipulation may be executed in counterpart, and may be executed by
 2   way of facsimile or electronic signature, and if so, shall be considered an original.
 3
     IT IS SO STIPULATED.
 4          DATED: February 24, 2021
 5
 6                                              By: /s/ Thomas A. Gilson
                                                Leo R. Beus
 7                                              Thomas A. Gilson
 8                                              K. Reed Willis
                                                BEUS GILBERT MCGRODER PLLC
 9                                              701 North 44th Street
10                                              Phoenix, AZ 85008-6504

11                                              Asheesh Goel (pro hac vice)
                                                Gabor Balassa (pro hac vice)
12                                              Whitney L. Becker (pro hac vice)
13                                              KIRKLAND & ELLIS, LLP
                                                300 N. LaSalle
14                                              Chicago, Illinois 60654
15
                                                Jeremy A. Fielding (pro hac vice)
16                                              KIRKLAND & ELLIS, LLP
                                                1601 Elm Street
17                                              Dallas, Texas 75201
18
                                                Attorneys for Defendants Nikola Corporation,
19                                              Steve Girsky, Steve Shindler, Mark A. Russell
                                                and Kim J. Brady
20
21                                              By:/s/ Bradley J. Bondi
                                                Bradley J. Bondi (pro hac vice)
22                                              Peter J. Linken (pro hac vice)
23                                              CAHILL GORDON & REINDELL LLP
                                                32 Old Slip
24                                              New York, NY 10005
                                                Phone: (212) 701-3000
25
                                                Email: bbondi@cahill.com
26                                                     plinken@cahill.com
27                                              Troy A. Wallin
28                                              Chad Hester

                                                -4-
     Case 2:20-cv-01797-SPL Document 65 Filed 02/24/21 Page 5 of 7




                                      WALLINHESTER PLC
 1
                                      Rome Towers
 2                                    1760 East Pecos Road, Suite 332
                                      Gilbert, Arizona 85295
 3                                    Phone: (480) 240-4150
 4                                    Email: twallin@wallinhester.com
                                             c.hester@wallinhester.com
 5
                                      Attorneys for Defendant Trevor Milton
 6
 7                                    By: /s/ Brian B. Alexander
                                      Phillip Kim (pro hac vice)
 8                                    Laurence M. Rosen (pro hac vice)
 9                                    Brian B. Alexander (pro hac vice)
                                      Brent LaPointe (pro hac vice)
10                                    THE ROSEN LAW FIRM, P.A.
                                      275 Madison Avenue, 40th Floor
11
                                      New York, New York 10016
12                                    Tel: (212) 686-1060
                                      Email: pkim@rosenlegal.com
13                                            lrosen@rosenlegal.com
14                                            balexander@rosenlegal.com
                                              blapointe@rosenlegal.com
15
                                      Counsel for Lead Plaintiff Angelo Baio
16
                                      Richard G. Himelrick (No. 004738)
17
                                      TIFFANY & BOSCO, P.A.
18                                    Seventh Floor Camelback Esplanade II
                                      2525 E. Camelback Road
19                                    Phoenix, AZ 85016
20                                    Tel: (602) 255-6000
                                      Email: rgh@tblaw.com
21
                                      Liaison Counsel for Lead Plaintiff Angelo Baio
22
23                                    By: /s/ Jeremy A. Lieberman
                                     Jeremy A. Lieberman (pro hac vice)
24                                   J. Alexander Hood II (pro hac vice)
25                                   POMERANTZ LLP
                                     600 Third Avenue, 20th Floor
26                                   New York, NY 10016
                                     Telephone: (212) 661-1100
27                                   Facsimile: (212) 661-8665
28                                   jalieberman@pomlaw.com

                                       -5-
     Case 2:20-cv-01797-SPL Document 65 Filed 02/24/21 Page 6 of 7




                                     ahood@pomlaw.com
 1
 2                                   Jeffrey C. Block
                                     Jacob A. Walker
 3                                   Michael Gaines
 4                                   BLOCK & LEVITON LLP
                                     260 Franklin Street, Suite 1860
 5                                   Boston, MA 02110
                                     Tel: (617) 398-5600
 6
                                     Fax: (617) 507-6020
 7                                   jeff@blockleviton.com
                                     jake@blockleviton.com
 8                                   steti@blockleviton.com
 9
                                     Counsel for the Nikola Investor Group
10
                                     David J. Schwartz (pro hac vice)
11
                                     Francis P. McConville (pro hac vice)
12                                   LABATON SUCHAROW LLP
                                     140 Broadway
13                                   New York, NY 10005
14                                   Tel: (212) 907-0800
                                     Fax: (212) 883-7070
15                                   dschwartz@labaton.com
                                     fmcconville@labaton.com
16
17                                   Additional Counsel for Nikola
                                     Investor Group
18
19                                   Gary A. Gotto (No. 007401)
20                                   KELLER ROHRBACK L.L.P.
                                     3101 North Central Avenue, Suite 1400
21                                   Phoenix, AZ 85012
                                     ggotto@kellerrohrback.com
22
                                     Tel.: (602) 230-6322
23
                                     Liaison Counsel for Nikola Investor Group
24
25
26
27
28
                                       -6-
       Case 2:20-cv-01797-SPL Document 65 Filed 02/24/21 Page 7 of 7




                                  CERTIFICATE OF SERVICE
 1
 2        I hereby certify that on February 24, 2021, a true and correct copy of the foregoing
     document was served by CM/ECF to the parties registered to the Court’s CM/ECF system.
 3
                                                    /s/ Brian B. Alexander
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -7-
